DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 


First, the phrase “a GLP-1 receptor ligand conjugate moiety” at claim 67 is defined at instant claim 76 to include peptides, small molecules, aptamers, and antibodies, which are all chemically distinct categories of biomolecules, and presumably share no consensus structure.
Second, claim 67 shows four structures identifies as three structures (claim 67(A) presumably identifies “the conjugate linker”, wherein “the” indicates a singular structure, as two distinct structures simultaneously present.
For purposes of initial examination, Applicant is required to elect a single, fully-disclosed species of the invention1, reading upon at least the independent claim, for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Applicant should make this election by:
Providing the Example, Figure, or Page number where the single, elected species is fully-disclosed on record.
Providing the full, unambiguous, and non-variable structure corresponding to the elected species in the response, and if available, providing the CAS Registration number and any synonyms utilized in the original disclosure to refer to the elected species.
Identifying each substructure of the single, elected species commensurate in scope with the pending claims (e.g., provide all SEQ ID NOs corresponding to any etc., and also identifying if each optional portion claimed is present or absent, including , for example, if a “5’wing” is present or absent; etc.). 
All additional compounds present in the single species of a single Example of record should be identified.  All elements not identified may be presumed absent from the single, elected species.
For example, Applicant could elect the species of Example 1, wherein SEQ ID NO: 38 is conjugates to SEQ ID NO: 22 via a linker as shown in the drawing at page 96, by providing a clear, legible structure corresponding to the elected species2, along with the additional data noted above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic with respect to at least one aspect of the invention.  Claim 67 is the broadest genus of record.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of the genus of claim 67 ostensibly share a common structure of “S-(CH)”, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the common functional group of sulfides (R-S-R’), disulfides (R-S-S-R’), thioesters (R-(CO)-S-R’), etc., which are well-known in the biochemical arts.  Furthermore, such linkers were already known in the prior art and used to conjugate two see, e.g., WO 2017/072662 at claim 1 at R40). Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  The vast majority of the claimed compounds, which provide functional aspects, are not defined and vary substantially.  For example, the phrase “a GLP-1 receptor ligand conjugate moiety” at claim 67 is defined at instant claim 76 to include peptides, small molecules, aptamers, and antibodies, which are all chemically distinct categories of biomolecules, and presumably share no consensus structure.  Furthermore, here, the phrase “oligonucleotide” encompasses unlimited lengths, single and double-stranded oligos, mRNA, microRNA, DNA, PNAs (“Peptide Nucleic Acids”), LNAs, etc. (see, e.g., Spec. filed 5/7/2020 at 36 at line 19 to page 38 at line 30), oligos having modified sugars (see, e.g., Spec. filed 5/7/2020 at 34 at A), modified bases (see, e.g., Spec. filed 5/7/2020 at 38-39 at 2), and even modified linkages (see, e.g., Spec. filed 5/7/2020 at 39-40 at 3).  Accordingly, no functional “GLP-1” or “oligonucleotide” portion of the invention is actually defined or required to be present in the species encompassed by instant claim 67.  Therefore, such species cannot be reasonable said to share a significant structural element because the small shared chemical moiety represents only a small portion of the compound structures claimed and such small sulfur-containing moieties do not constitute a point of novelty.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An attempt to define a species in a piecemeal fashion, wherein the species was not actually fully disclosed on record as an integrated whole, will be deemed non-responsive.
        2 Applicant is advised that presently the figure at page 96 is not legible, which will necessitate an objection in any subsequent action.